The effect of the majority opinion is that territory lying outside the corporate limits of a city may by proceedings unauthorized by law become included within the city and made to bear its proportion of the city's indebtedness and expenses as that proportion is ascertained by the terms of the ordinance purporting to annex the territory if the people of the annexed territory and the city acquiesce for several years in the City's jurisdiction over the annexed territory and the Legislature by special act defining the boundaries of the city including such territory subsequently to the attempted annexation impliedly or expressly validated the illegal annexation ordinance.
Chapter 13374 Laws of 1927 expressly validated all ordinances theretofore passed, elections held and acts performed or caused to be done by the City extending the limits of the City to the boundaries set forth in Section One of the Act. The evidence submitted in this record is not clear that the boundaries prescribed by Section One of the Act include the territory attempted to be annexed by Ordinance 470-A adopted July 19, 1926. Chapter 14394 Laws 1929 merely attempts to validate and confirm all proceedings in the assessment and levy of taxes levied and imposed by the City on "all property taxable by it" to and *Page 755 
including the year 1928. Chapter 15512 Laws 1931 attempts to accomplish the same end to and including the year 1930.
I regard the attempted validation of the tax levies by the two last named Chapters, as well as the attempted special validation of the illegal ordinance of annexation, as immaterial to the question presented in this case, which is one as to the rate of taxation to be applied to property in the so-called Zone Four within the City.
Chapter 13374 Laws 1927, supra, defines the territorial limits of the City of St. Petersburg which, I assume, not having the means for verification at hand, includes the territory which in 1926 was illegally attempted to be annexed by Ordinance 470-A.
Assuming the validity of Chapter 13374, supra, defining the territorial limits of the City, all property within such limits became subject to the jurisdiction of the City for municipal or governmental purposes and the description of the territory included became an essential part of the City's charter. Cook v. Portland, 69 Oregon 572, 139 Pac. Rep. 1095; State v. Engel,171 Wis. 299, 177 N.W. Rep. 33; 43 C. J. 109.
The charter of a municipality is not a contract between the State and the people of the municipal corporation or the corporation itself. The people by enjoying self government in a particular part of the State's territory acquire no vested right therein as against the legislature representing the people of the whole State. The Legislature may at will alter or abolish all municipalities and revert to direct control of local affairs, or it may make a new subdivision or may leave the municipal corporation as it was created but with its powers extended or taken away. See Hunter v. Pittsburg, 207 U.S. 161,52 L.Ed. 151, 28 Sup. Ct. Rep. 40; Commonwealth v. Moir, 199 Pa. St. 534, 49 *Page 756 
Atl. Rep. 351, 53 L.R.A. 837; Sec. 8 Art. VIII Constitution of Florida; State v. Burr, 79 Fla. 290, 84 So.2d Rep. 61.
The power includes authority to annex territory, MacGuyer vs. Tampa, 89 Fla. 138, 103 So.2d Rep. 418; Nabb v. Andreu,89 Fla. 414, 104 So.2d Rep. 591.
I therefore conclude that the power of taxation for all municipal purposes should be exercised by the city upon the principles established for State taxation, which is to say that the rate should be uniform and equal for all such purposes.
                 Opinion filed January 2, 1933.